Title: To George Washington from the Executive Committee of the Continental Congress, 5 January 1777
From: Executive Committee of the Continental Congress
To: Washington, George



Sir
Philada Jany 5th 1777

We embrace the opportunity of Mr Leman & Mr Penrose two Gentn of the Light Horse to forward Seven Packets that came to our hands from Congress last Night, these Packets contain sundry resolves of Congress & a Number of blank Commissions.
The uncertain rumours of your Excellency’s success between Trenton & Prince Town and at the latter place, leave us in a most anxious State of suspence, hoping every moment to be relieved therefrom by an express with dispatches from you.
We informed Congress of your situation on Thursday Evening at Trenton & prepared them to expect some important event consequently they will have an anxious interval of Suspence as we now have.
The Continental Brige Lexington Cap. Hallock was taken by the

British Frigate Pearle Cap. Wilkinson, but the Wind blowing hard & the Sea running high they cou’d only take out Capt. Hallock, his Lieutt & other principal Officers & in lieu of them they put onboard an Officer & 8 Men with orders to keep Company untill Morning, before that came Our People onboard the Brige rose upon the British bore away & have carried her Safe into Baltimore, by which means further supplys of Military Stores & Cloathing are Secured as there is onbd Powder, Lead, Muskets[,] Blankets, Cloths &c. The Andrew Dorias Prize is also arrived Safe here, we suppose her late Commander Capt. Jones must be given up for Cap. Hallock who is come up from the Pearle under Parole.
Waiting impatiently for important News from you & with the best wishes for a Continuancy of success We remain Your Excellencys Obed. Servants

Geo. Walton
Geo. Clymer
Robt Morris

